Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 1 of 30
EXHIBIT 1

United States Department of the Interior

Office of Hearings and Appeals
Interior Board of Land Appeals
801 N. Quincy St., Suite 300
Arlington, VA 22203

 

703-235-3750 703-235-8349 (fax)

NORTH DAKOTA OFFICE OF THE STATE ENGINEER &
NORTH DAKOTA BOARD OF UNIVERSITY & SCHOOL LANDS

IBLA 2016-170 Decided March 25, 2020

Appeal from a decision of the Montana State Office, Bureau of Land Management,
dismissing protests challenging the official filing of supplemental survey plats.
Group No. 92, North Dakota.

Affirmed.

APPEARANCES: Charles M. Carvell, Esq., Bismarck, North Dakota, and Hope L. Hogan,
Esq., and Jennifer L. Verleger, Esq., Office of the Attorney General, State of North
Dakota, Bismarck, North Dakota, for appellants; Karan L. Dunnigan, Esq., Office of the
Field Solicitor, U.S. Department of the Interior, Billings, Montana, for the Bureau of Land
Management.

OPINION BY ADMINISTRATIVE JUDGE HAUGRUD
SUMMARY

The North Dakota Office of the State Engineer and the North Dakota Board of
University and School Lands (collectively, the State or North Dakota) have appealed
from a Decision dated March 23, 2016, by the Montana State Office, Bureau of Land
Management (BLM).! In its Decision, BLM dismissed the State’s protests to the official
filing of Supplemental Plats that show BLM’s determination of the boundary between
Federal uplands and State riverbed along portions of the Missouri River.* The two State

 

1 Notice of Appeal (Apr. 25, 2016).
2 Letter from Aden Seidlitz, Acting BLM State Director, to Lance D. Gaebe, North Dakota

Comm’r of Univ. & School Lands, and Todd Sando, North Dakota State Engineer
(Mar. 23, 2016) (BLM Decision). The challenged BLM Decision is found in the
Administrative Record (AR) in Record #1, Folder #1, Doc. 72. This citing convention

195 IBLA 194
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 2 of 30

IBLA 2016-170

agencies have regulatory and proprietary responsibility over the bed of the Missouri
River in North Dakota.’

BLM prepared the Supplemental Plats to ascertain the location and acreage of
certain Federally owned tracts of inundated public domain land underlying Lake
Sakakawea, the reservoir formed by Garrison Dam on the Missouri River.* BLM wished
to lease the tracts for mineral development and needed accurate information on the
boundary between State and Federal ownership interests.°

For the parcels at issue, the State/Federal boundary is marked by the Ordinary
High Water Mark (OHWM) of the Missouri River immediately before its impoundment in
the 1950s to form Lake Sakakawea. BLM’s objective in creating the Supplemental Plats
was to identify this historical OHWM for selected riparian public domain parcels that had
remained in Federal ownership continuously since before North Dakota’s statehood. For
these parcels, the State owns the riverbed below the historical OHWM, while BLM owns
the retained fast lands above it.®

The State believes BLM erred because it applied Federal law, rather than State
law, in making its assessment of the historical OHWM.’ The State believes this error led
BLM to depict an inaccurate OHWM boundary in its Supplemental Plats that improperly
shows many areas as being Federally-owned uplands whereas a properly placed OHWM
would show those lands to be State-owned riverbed below the real OHWM. We
conclude, however, that BLM properly applied Federal law in delineating the OHWM for
the parcels at issue. Accordingly, we affirm BLM’s decision.

BACKGROUND

The Supplemental Plats cover only select reaches of the Missouri River, pertaining
to land in four townships denominated as North Dakota, Fifth Principal Meridian, T. 154

 

(Record, Folder, Document number) is used throughout this opinion in citations to the
AR.

3 See Statement of Reasons at 1-2 (filed June 23, 2016) (SOR).

4 AR, Record #1, Folder #1, Doc. 58, Letter from Jamie E. Connell, BLM State Director,
to Lance D. Gaebe, Comm’r of Univ. & School Lands, at 1-2 (Sept. 29, 2014) [hereinafter
2014 BLM Letter to State Commissioner].

> See id. at 2.

° Throughout this opinion, “fast land” and “upland” are used synonymously to refer to
land that is above or landward of the OHWM. “Submerged land” and “riverbed” are used
to refer to land below the OHWM.

7 SOR at 7-12.

195 IBLA 195
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 3 of 30

IBLA 2016-170

North, Ranges 95, 96, 97, and 98 West (hereinafter, the Townships). The Supplemental
Plats are also limited in the type of property they concern: they deal only with the
location and boundary of Federal “public domain lands.”* For surveying purposes, BLM
defines “public domain lands” as lands that “were acquired by the United States from
another sovereign and have never left Federal ownership.’ The Supplemental Plats
accordingly do not delineate or otherwise affect the boundary between State riverbed
and any other riparian property — whether privately held or even Federally acquired after
North Dakota’s statehood.!° The Supplemental Plats reflect this limited scope by all
stating that they were “prepared for the purpose of delineating the boundaries of Public
Domain oil and gas interests and determining the acreage of the areas that were affected
by the movement of the Missouri River prior to the artificial flooding of Lake
Sakakawea.””

Before BLM prepared the Supplemental Plats in 2014, there were three notable
attempts to delineate the riverbed through these Townships: the 1896 General Land
Office Survey, the 1952 Corps of Engineers/BLM “Segment Maps,” and the 2011 Study
on the OHWM prepared for the State by Bartlett & West and McCain and Associates.
Because each of these prior studies is relevant to the discussion of the current
controversy over the OHWM, we discuss them below before describing the preparation
and protest of BLM’s Supplemental Plats. As an initial matter, however, we discuss the
background legal principles underlying this boundary and title dispute.

 

8 See 2014 BLM Letter to State Commissioner, supra note 4, at 2 (explaining that the
Supplemental Plats were being created to “updat[e] the legal land descriptions of Public
Domain parcels only, accounting for the movement of the Missouri River between
original survey to just prior to the artificial rising of Lake Sakakawea. Cadastral Survey is
creating these Supplemental Plats . . . to define the boundaries of Public Domain lands. .
.. Once officially filed, these Supplemental Plats will be the decision record that depicts
and governs the Public Domain interests of the Federal Government . . . .”).

9 Manual of Surveying Instructions for the Survey of the Public Lands of the United
States, BLM Cadastral Survey, at § 1-13 (pages 4-5) (2009),

https://www.blm.gov/ sites/blm. gov/files/Manual_Of_Surveying_Instructions_2009.pdf
(last visited Mar. 23, 2020) (2009 Survey Manual).

10 See 2014 BLM Letter to State Commissioner, supra note 4, at 2 (stating that the
Supplemental Plats update “the legal land descriptions of Public Domain land only”); see
also Decision at 1 (stating that the State’s ownership claims in the Townships to land
acquired by the U.S. Army Corps of Engineers “are not addressed on the Supplemental
Plats”).

11 AR, Record # 8, Supplemental Plat for T. 154 N., R. 95 W. (Sheet 1 of 3) (emphasis
added).

195 IBLA 196
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 4 of 30

IBLA 2016-170
A. Legal Basis for the State’s Ownership of the Riverbed and BLM’s Surveying Duties

When North Dakota became a State in 1889, it automatically gained title to the
beds of unreserved navigable waterways within its borders under the Equal Footing
Doctrine, including the segment of the Missouri River at issue here.’* Under this
doctrine, each State enters the Union with equal sovereignty as the other States,
including the right recognized of the thirteen original States to “their navigable waters
and the soils under them,’ subject only to rights surrendered and powers granted by the
Constitution to the Federal Government.”® The title granted to the State extends to the
OHWM."4 The OHWM thus serves as the boundary between the State-owned riverbed
and the Federally-owned riparian public domain land above the OHWM.

A defining feature of the OHWM as an ownership boundary is that it is
ambulatory, changing as the river or lake bed changes due to processes such as erosion,
accretion, reliction, and avulsion.'’ Between the time of statehood and the filling of Lake
Sakakawea in the 1950s, the location of the OHWM of the Missouri River unquestionably
changed in many reaches because of these processes. However, in the Townships at issue
no further changes could occur to the riverbed’s OHWM once the river valley was
inundated by the filling of Lake Sakakawea, so the State/Federal boundary of riparian
public domain land was effectively fixed at that time. The State does not dispute this

 

12 See, e.g., PPL Montana, LLC v. Montana, 565 U.S. 576, 591 (2012); State v. Mills,

523 N.W.2d 537, 539 (N.D. 1994).

13 PPI, Montana, LLC, 565 U.S. at 590 (quoting Martin v. Lessee of Waddell, 41 U.S. 367,
410 (1842)).

14 See Shively v. Bowlby, 152 U.S. 1, 27 (1894) (“The new States admitted into the Union
since the adoption of the Constitution have the same rights as the original States in the
tide waters, and in the lands below the high water mark, within their respective
jurisdictions.”); State v. Mills, 523 N.W.2d at 539 (“Upon admission to the Union, North
Dakota was entitled to sovereign ownership of the beds of navigable waters from high
watermark to high watermark under the equal footing doctrine.” (citing Supreme Court
case law)).

15 See State ex rel. Sprynczynatyk v. Mills, 592 N.W.2d 591, 592 (N.D. 1999) (“The
ordinary high watermark is ambulatory, and is not determined as of a fixed date.”); In re
Ownership of the Bed of Devils Lake, 423 N.W.2d 141, 144 (N.D. 1988) (holding that the
State’s ownership of the bed of navigable Devils Lake was set by the OHWM, was
ambulatory, and subject to doctrine of reliction).

195 IBLA 197
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 5 of 30

IBLA 2016-170

point in its appeal.'° BLM’s intent in preparing the Supplemental Plats was to establish
this fixed boundary for the public domain lands in the Townships. ””

BLM has long had the authority and duty to survey, and thus establish boundaries
on, public domain land.'* The BLM’s Manual of Surveying Instructions provides the
official and binding rules for surveying public domain lands,”” with the most recent one,
under which the Supplemental Plats were prepared, published in 2009.” The 2009
Survey Manual provides procedures for identifying the OHWM” and preparing
Supplemental Plats.?2 When Federal land is not involved, however, BLM in general has
no continuing surveying authority and boundary issues will be resolved under State
law.”*

B. Studies Prior to 2014 of the Ordinary High Water Mark Through the Townships

Shortly before statehood, the General Land Office (GLO) surveyed the Federal
lands along the Missouri River in the Townships. The survey was completed in 1896, and
the surveying plats were approved in 1897. The plats show the meander lines along the
banks of the Missouri River, as it flowed through the Townships, along with the exterior
and interior subdivisional lines of the Townships.”* Under the survey instructions, the
meander lines were intended to represent the OHWM at the time of the survey.” During

 

16 See also footnotes 72-85, infra, and accompanying text discussing retroactive state
statute that recognizes a fixed boundary.

17 9014 BLM Letter to State Commissioner, supra note 4, at 2.

18 43 U.S.C. §§ 2, 772 (2018); see also, e.g., Lane v. Darlington, 249 U.S. 331, 333 (1919)
(“So long as the United States has not conveyed its land it is entitled to survey and
resurvey what it owns and to establish and reestablish boundaries, as well one boundary
as another... .”).

19 2009 Survey Manual, supra note 9, at § 1-5 (“The instructions contained in this
Manual will be observed by surveyors engaged in the execution of official Federal
surveys. .. . A failure to follow the Manual may be considered an error.”).

20 See id. §§ 1-1 to 1-2 (summarizing history of public land surveying instructions).

21 Td. §§ 3-162 to 3-172.

2 Td. §§ 9-88 to 9-102.

23 See Ron Martin, 130 IBLA 238, 241-42 (1994); O.R. Williams, 60 LD. 301, 303 (1949)
(“The [Federal] resurvey cannot establish the boundaries or survey lines of the privately
owned land in the vicinity of the corner.”).

24 See AR, Record #6 (original survey plats).

25 See United States v. 11,993.32 Acres of Land, 116 F. Supp. 671, 673 (D.N.D. 1953)
(“According to the Manual of Surveying Instructions (1894), page 56, rivers were to be
meandered at the ordinary mean high water mark.”); see also Gardner v. Green, 271 N.W.

195 IBLA 198
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 6 of 30

IBLA 2016-170

the ensuing decades after the original 1896 GLO surveys were completed, the United
States conveyed many tracts of riparian public domain lands to private parties based on
the GLO surveys but retained title to other riparian lands.”

The next major study of the riverbed in the Townships was completed in 1952
under the auspices of the U.S. Army Corps of Engineers (Corps) as part of its acquisition
of land needed for the construction and operation of Garrison Dam. The Flood Control
Act of 1944 had authorized construction of Garrison Dam (among others) on the
Missouri River.2” Construction of the dam was completed in 1953.” Prior to the filling of
Lake Sakakawea, the Corps needed to acquire the land that would be inundated by the
Lake. To know what lands to acquire, the Corps needed to know the then-existing
boundary between the State-owned riverbed and the upland riparian property.”

Recognizing that the original 1896 GLO surveys no longer necessarily reflected
conditions in 1952 given changes in the riverbed from processes such as erosion and
accretion, the Corps asked BLM’s cadastral surveyors to investigate the river as it existed
in 1952 so that the Corps could develop “Acquisition Segment Maps.” The Segment Maps
applicable to the Townships reflect the location and extent of the riverbed as of 1952,
along with the location of patented parcels and those remaining in Federal ownership.*°

In assisting with the preparation of the 1952 Segment Maps, BLM’s cadastral
surveyors were instructed to ascertain, for “each lot or legal subdivision,” “whether any
or all of it is above mean high water at the present time” and, if so, whether it had been
continuously above mean high water since the original survey was made.” The surveyors
were instructed to make their determination by “study[ing] all plats, charts, maps, aerial

 

775, 781 (N.D. 1937) (stating with respect to meandered lake, “[i]n the absence of
showing to the contrary it will, of course, be presumed that the meander line is also the
shore line; and a person who claims that at the time of the survey there were lands
between the meander line and the shore line has the burden of establishing that fact”).
26 See, e.g., United States v. 11,993.32 Acres of Land, 116 F. Supp. at 672-73 (discussing
patenting of certain riparian public domain parcels based on the GLO surveys).

2? North Dakota v. United States Army Corps of Eng’rs, 264 F. Supp. 2d 871, 874-75
(D.N.D. 2003) (discussing authorization and construction of Garrison Dam).

28 United States Army Corps of Eng’rs, Garrison Project Statistics (published Aug. 6,
2012), https://www.nwo.usace.army.mil/Media/Fact-Sheets/Fact-Sheet-Article-
View/Atticle/487634/garrison-project-statistics/ (last visited Mar. 23, 2020).

2° Decision at 6-7.

3° AR, Record #3.
31 AR, Record #1, Folder #3, Att. 7-A, Special Instructions for Group No. 16, North

Dakota, at 2 (Oct. 24, 1952) [hereinafter 1952 Special Instructions].

195 IBLA 199
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 7 of 30

IBLA 2016-170

photographs, and records found that may have a bearing” on the issue, as well as by
assessing the age of timber and “obtain[ing] such other information as is available
including the interviewing of old settlers who may be familiar with the river changes at
those places.”*? The administrative record filed with the Board contains the 1952 BLM
field investigation files for the Townships at issue.*

The next significant study of the riverbed in the Townships was completed in
2011 by the State. As the State notes in its Statement of Reasons, by that time a “lively
interest in mineral ownership and land boundaries” under Lake Sakakawea had emerged
with the advent of techniques to reach and produce oil and gas deposits underlying the
Lake.** After the State issued new guidelines in 2007 for “delineating the ordinary high
water mark (OHWM) in both riverine and lake settings in North Dakota,”*> the State
tasked a private engineering firm to conduct a multi-phase study of the OHWM of the
Missouri River above Garrison Dam.** The “Phase 2” study, completed in 2011 by
Bartlett & West,?” examined the OHWM of the “historic Missouri River” that existed prior
to the creation of Lake Sakakawea along a 92-mile reach that included the Townships at
issue.2® The Bartlett & West Study applied the State’s 2007 Delineation Guidelines in
making its assessment and relied on aerial photography:

Since neither the [North Dakota State Land Department (SLD)] nor the
investigation team was aware of any historic OHWM determinations or
delineations that would have been recorded prior to the completion of the

 

32 Td. at 3.

33 AR, Record # 5 (files for Group No. 16, North Dakota).

34 SOR at 3.

35 North Dakota State Engineer, Ordinary High Water Mark Delineation Guidelines

(Jan. 2007), http://www.swe.nd.gov/pdfs/ordinary_high_water.pdf (last visited Mar.
23, 2020) [hereinafter 2007 Delineation Guidelines].

36 See Technical Reports for Task Orders 1-4 prepared for the State of North Dakota,
https://www.land.nd.gov/, surface-minerals-management/mineral-auctions/missouri-
river-ordinary-high-water-mark-ohwm-surveys (last visited Mar. 23, 2020) (follow
menus to Technical Reports).

37 Bartlett & West, Inc., and McCain and Associates, Inc., Final Technical Report for the
Ordinary High Water Mark Investigation for the Missouri River under Lake Sakakawea
(From Furlong Loop to New Town, ND) (March 2011),
https://www.land.nd.gov/sites/www/files/ documents/Minerals/OHWM2/ohwm%20re
port.pdf (last visited Mar. 23, 2020) [hereinafter Bartlett & West Study or 2011 State
Study]. The Bartlett & West Study was largely prepared in 2010 and often referenced as
the “2010” Study, but we use the year in which it was officially issued.

38 Td. at 1.

195 IBLA 200
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 8 of 30

IBLA 2016-170

Garrison Dam, the SLD and the team decided the most viable technique was
to determine the OHWM using historic aerial photography, taken prior to
the waters of Lake Sakakawea inundating the Missouri River in the Project
area, !9)

The Bartlett & West Study used aerial photographs from 1943, 1951, and 1958.” The
Study thus did not use or evaluate the Corps’ 1952 Segment Maps or the underlying BLM
surveyor investigations. The Bartlett & West delineation of the OHWM showed a
significantly widened State-owned riverbed in numerous locations as compared to the
original 1896 survey.*

G. BLM’s 2014 OHWM Investigation and Development of the Supplemental Plats

Like the State, BLM recognized that the original 1896 surveys needed updating to
accurately reflect the OHWM of the Missouri River immediately prior to the filling of
Lake Sakakawea. But BLM did not agree with the State’s 2011 delineation.” Accordingly,
in 2013 BLM issued instructions to its surveyors to prepare supplemental plats for 18
North Dakota townships to update the legal land descriptions of riparian public domain
parcels in those townships.** BLM explained its objectives in a letter to the State’s
Commissioner of University and School Lands:

The intent of this project is to accurately lease Public Domain minerals and
alleviate leasing conflicts by updating the legal land descriptions of Public
Domain parcels only, accounting for the movement of the Missouri River
between original survey to just prior to the artificial rising of Lake
Sakakawea. Cadastral Survey is creating these Supplemental Plats and
delineating the OHWM, according to federal case law and guidance, to
define the boundaries of Public Domain lands.'*!

Under BLM’s 2009 Survey Manual,** supplemental plats are prepared from office
records, which in this instance included the 1896 GLO surveys, the Corps’ 1952 Segment

 

39 Td. at 2.

4° Td. at 3.

“ Decision at 5.

42 9014 BLM Letter to State Commissioner, supra note 4, at 1-2.

43 AR Record #1, Folder #1, Doc. 2, BLM Special Instructions at 1 (Oct. 30, 2013); see
also AR, Record #1, Folder #1, Doc. 20, BLM Supplemental Special Instructions (Jan. 8,
2014) [hereinafter, collectively, 2013 Special Instructions].

449014 BLM Letter to State Commissioner, supra note 4, at 2.

45 2009 Survey Manual, supra note 9, at § 9-33 (page 309).

195 IBLA 201
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 9 of 30

IBLA 2016-170

Maps, and BLM’s 1952 field investigations.** After examining these records, BLM decided
to adopt the riverbed boundaries shown on the Corps’ 1952 Segment Maps as the
OHWM.*’

In April and May 2014, BLM’s Chief Cadastral Surveyor for North Dakota accepted
the four Supplemental Plats for the Townships which had been prepared by BLM’s
cadastral surveyors.“® Each Plat depicted both the meander lines of the banks of the
Missouri River as it flowed through the relevant sections of the Township, taken from the
Corps’ 1952 Segment Maps, and the original meander lines taken from the original 1896
GLO surveys, thus reflecting the extent to which Federal public domain lands along the
river had either lost or gained acreage through erosion and accretion.”

By notice published in the Federal Register in July 2014, BLM informed the public
that it would officially file the Supplemental Plats on August 7, 2014, but BLM provided
the public an opportunity to file protests challenging the proposed official filing.*° In
response, North Dakota filed protests in August 2014 objecting to the “re-survey.”°! It
asked BLM to stay the filing of the Plats so that it could determine “whether the [BLM]
plats conflict with the State’s most recent determination of the ordinary high water mark
of the Missouri and Yellowstone Rivers within the State of North Dakota.”** In December
2014, the State followed up with a one-page letter stating that BLM improperly relied on
the Corps’ 1952 Segment Maps rather than the State’s 2011 Bartlett & West Study of the
OHWM.® Asserting that North Dakota “owns several parcels now being claimed by
BLM,” the letter closed by “insist[ing]” that the Supplemental Plats not be filed.**

 

46 See 2013 Special Instructions, supra note 43, at 1.

4” Decision at 9.

48 AR, Record #8 (the Supplemental Plats).

9 See id.

50 Notice of Filing of Plats of Survey; North Dakota, 79 Fed. Reg. 38,562 (July 8, 2014).
51 AR, Record #1, Folder #1, Doc. 49 and Doc. 50, North Dakota’s Protests (Aug. 4 and
5, 2014) (filed, respectively, by the North Dakota Dep't of Trust Lands and the Office of
the State Engineer).

52 Td.

53 See AR, Record #1, Folder #1, Doc. 62, Letter from North Dakota State Engineer and
State Land Commissioner to BLM State Director (Dec. 8, 2015).

54 Td.

195 IBLA 202
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 10 of 30

IBLA 2016-170
Dz. BLM Analysis of the State’s Protest and March 2016 Decision

To address the protest, BLM first completed an internal analysis of the State’s
contentions which evaluated and compared the State’s Bartlett & West Study of the
OHWM with the Corps’ Segment Maps.*° BLM then issued its Decision in March 2016
dismissing North Dakota’s protests to the filing of the Supplemental Plats.°° The Decision
focused on two issues: (a) whether the State’s 2007 OHWM guidelines, as applied in the
Bartlett & West Study, should have been utilized in preparing the Supplemental Plats;
and (b) whether the Corps’ Segment Maps accurately reflected the OHWM of the River
through the Townships in 1952.°”

With respect to the State’s Bartlett & West Study, BLM concluded that it should
not be used because it did not correctly locate the OHWM prior to the filling of Lake
Sakakawea.®* BLM believed the Study incorrectly placed the OHWM landward of the
actual mark in many areas, with the State’s estimate of the riverbed’s width almost
tripling that of the original surveyed meanders in a number of locations.” BLM found
“no known change in ordinary flow” that would account for such a significant overall
widening.® BLM also questioned the Bartlett & West Study results because they depicted
certain islands as State-owned submerged land even though the United States had
previously purchased those lands from the State based on their upland status.°! BLM
estimated that the Bartlett & West delineation of the OHWM would result in significant
acreage of BLM administered uplands (1140 acres subsurface and 896 acres surface)
being improperly deemed as State-owned submerged lands in the protested Townships.

 

55 AR Record #1, Folder #3, Doc. 1, BLM Memorandum from Blaise Lodermeier,
Cadastral Surveyor, to Joshua Alexander, Chief, Branch of Cadastral Survey (Nov. 19,
2015) [hereinafter BLM November 2015 Memorandum] (comparing and evaluating the
State’s 2011 OHWM determination with the Corps’ Segment Maps).

56 Decision at 4-5.

57 See id. at 1.

58 Td. at 4-6, 9; see also BLM November 2015 Memorandum, supra note 55, at
unpaginated (unp.) 1.

5° Decision at 5 and Encl. 1 (map depicting State’s 2011 OHWM against Supplemental
Plats’ determination).

6° BLM November 2015 Memorandum, supra note 55, at 4; see also Decision at 5
(“[W]hile it is acknowledged that OHWMs move laterally, no evidence shows why the
riverbed was widened, up to triple in size, to encompass lands classified as upland in the
original survey.”).

6! Decision at 5-6.

6 Td. at 1.

195 IBLA 203
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 11 of 30

IBLA 2016-170

BLM believed the Bartlett & West Study overstated the State’s riverbed acreage for
two main reasons: it followed the State’s 2007 Delineation Guidelines, which conflicted
with the Federal OHWM definition;® and it relied on aerial photographs allegedly taken
during flooding events on the River.® BLM particularly stressed that the State’s 2007
Delineation Guidelines deviated from the Federal OHWM definition, and skewed the
Bartlett & West ONWM determination landward, by placing certain lands below the
OHWM even when they contained terrestrial vegetation and were suitable for grazing,®
BLM thus rejected the use of the State’s Bartlett & West determination because it
improperly delineated the OHWM.

Next, BLM rejected North Dakota’s assertion that the 1952 Segment Maps did not
accurately reflect the location of the OHWM prior to the flooding. BLM explained that
the Segment Maps were based on contemporaneous field investigations by BLM cadastral
surveyors, had been used to acquire private and State lands bordering the river, and had
remained unchallenged for over 60 years.® In its internal analysis of the issue, BLM
stated that it had compared the Segment Maps with historical aerial photographs, the
1952 field investigations, and other historical information (e.g., topographic maps and
land appraisals) and confirmed that the river banks shown in the Segment Maps
corresponded to the OHWM at the time.® In reaching this conclusion, BLM noted that its
1952 Special Instructions directed the surveyors “to use the mean high water (same
location as the OHWM) in their determinations, which would have followed the federal
definition.”® Concluding that the Corps’ 1952 Segment Maps offered the most
comprehensive evidence of the historic OHWM, since they were “firmly grounded in
guidance, methodology, and contemporaneous field investigations of the land prior to
the effects of flooding,” BLM dismissed the State’s protest and stated that the
Supplemental Plats would be filed.”

 

63 Td. at 4-5.

64 Td.; see also BLM November 2015 Memorandum, supra note 55, at unp. 3-6.
65 Decision at 4-5; see also Reply Brief at 8 (filed Sept. 9, 2016).

6 Decision at 4-6, 9.

67 See Decision at 9.

68 BLM November 2015 Memorandum, supra note 55, at unp. 6-7.

69 Id. at unp. 7.

70 Decision at 9, 10.

195 IBLA 204
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 12 of 30

IBLA 2016-170

North Dakota timely appealed from BLM’s March 2016 Decision. The State did not
petition to stay the effect of the decision, and BLM filed the Supplemental Plats on
April 29, 2016.”

E. State Legislative Action after Appeal

After this appeal was filed, North Dakota enacted legislation in 2017 that provides
new state law governing the OHWM of the Missouri River before the closure of Garrison
Dam.” The new chapter to the North Dakota Century Code (N.D.C.C.) seeks to clarify
mineral ownership under the Missouri River reservoirs, stating that “state sovereign land
mineral ownership of the riverbed segments inundated by Pick-Sloan Missouri basin
project dams extends only to the historical Missouri riverbed channel up to the ordinary
high water mark.””* The referenced “historical Missouri riverbed channel” is defined as
the “channel as it existed upon the closure of the Pick-Sloan Missouri basin project
dams,” which includes the Garrison Dam.” The statute thus recognizes that the OHWM
boundary is now fixed. The statute expressly states that it applies retroactively to the
date of closure of the dams.”

The statute also addresses how to determine the historical OHWM and makes the
determination retroactive, for purposes of mineral ownership, “to all oil and gas wells
spud after January 1, 2006.”” The statutory OHWM determination is different for
Federal public domain lands than for other riparian property. For “nonpatented public
domain lands owned by the United States,” such as those at issue in this appeal, the
statute requires that the OHWM of the historical Missouri riverbed channel “must be
determined by the branch of cadastral study of the United States bureau of land
management in accordance with federal law.””7 The Supplemental Plats provide this
determination for the Townships at issue.

 

71 See AR, Record #1, Folder #1, Doc. 75, Plat Filing Report (Apr. 29, 2016); AR, Record
#1, Folder #1, Doc. 74, Memorandum from Acting Chief, BLM Branch of Cadastral
Survey (Apr. 29, 2016).

72 See N.D.C.C. ch. 61.33.1 (2019).

Td. at § 61-33.1-02.

% Td. at § 61-33.1-01.

75 Wilkinson v. Bd. of Univ. & Sch. Lands, 903 N.W. 2d 51, 57-58 (N.D. 2017) (“We
conclude N.D.C.C. ch. 61-33.1 applies retroactively.”).

76 9017 N.D. Sess. Laws ch. 426, § 4 (eff. Apr. 21, 2017) (quoted in Wilkinson, 903 N.W.
2d at 58).

77 N.D.C.C. § 61-33.1-06.

195 IBLA 205

 
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 13 of 30

IBLA 2016-170

For all other lands, the “corps survey must be considered the presumptive
determination of the ordinary high water mark of the historical Missouri riverbed
channel, subject only to the review process under this section and judicial review as
provided in this chapter.”” The “corps survey” means “the last known survey conducted
by the army corps of engineers in connection with the corps’ determination of the
amount of land acquired by the corps for the impoundment of Lake Sakakawea .. . as
supplemented by the supplemental plats created by the branch of cadastral survey of the
United States bureau of land management.””

The referenced “review procedure” does not apply to public domain lands that
were never patented out of Federal ownership, and so is not directly relevant to the
property at issue here, but understanding the process is helpful given its relationship to
the State’s Bartlett & West Study and the Corps’ Segment Maps. The statute required the
North Dakota Industrial Commission’s Department of Mineral Resources to hire a
qualified engineering firm to determine “whether clear and convincing evidence
establishes that a portion of the corps survey does not reasonably reflect the ordinary
high water mark of the historical Missouri riverbed channel under state law.”®° The
portion of Lake Sakakawea subject to this statutory review process extended from the
northern boundary of the Fort Berthold Indian Reservation to an area southwest of
Williston, North Dakota.*"

The Commission hired a firm to conduct the review, and the firm issued a final
report in 2018, commonly referred to as the Wenck Report.® The Wenck Report did not
use the Bartlett & West Study in its analysis but applied the statute’s definition of the
OHWM,® with consideration also given to the State’s 2007 Delineation Guidelines and
BLM’s 2009 Survey Manual.** The Wenck Report’s OHWM determination does not
correspond precisely with either the Corps’ Segment Maps or the Bartlett & West Study,
arriving at a riparian boundary that overall encompasses more State-owned acreage than

 

78 Id. § 61-33.1-03(1).

79 Id. § 61-33.1-01.

80 Id. § 61-33.1-03(3).

81 Id. § 61-33.1-03(2).

82 Wenck Associates, Inc., “Ordinary High Water Mark of the Historical Missouri River
Bed: Pre-Garrison Dam for the reach extending approximately 83 miles upstream of New
Town, ND” (Oct. 2018), https://www.dmr.nd.gov/ OrdinaryHighWaterMark/docs/2018-
10-03. Amended_Final_OHWM_Report.pdf (last visited Mar. 23, 2020) [hereinafter
Wenck Report].

83 N.D.C.C. § 61-33.1-03(3).

84 Wenck Report, supra note 82, at 2-1.

195 IBLA 206
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 14 of 30

IBLA 2016-170

the Corps’ assessment, but less than that of Bartlett & West.*° As noted earlier, the
Wenck Report does not attempt to determine the OHWM of riparian public domain land,
because that determination is subject to the separate provisions of N.D.C.C. § 61-33.1-06
under which BLM’s determination of the OHWM “in accordance with federal law” is
deemed conclusive.

DISCUSSION

In this appeal, the State asserts that BLM’s decision to file the Supplemental Plats
should be overturned “and that any future survey work by the BLM on riparian land in
North Dakota should conform with state law.”®° The State believes BLM erred by
improperly applying Federal law, rather than North Dakota law, in determining the
OHWM that existed immediately prior to the creation of Lake Sakakawea: “[T]he issue
on appeal is whether federal law required that the BLM borrow and apply North Dakota
law in delineating the OHWM, and having failed to do so, whether the BLM may
formally file the plats.”*’

The State is correct that the State/Federal boundary shown in the Supplemental
Plats would be different if the State’s 2007 Delineation Guidelines had been used to
determine the OHWM instead of Federal law (BLM follows Federal law through
compliance with its 2009 Survey Manual®). As noted earlier, BLM itself believes the
difference amounts to many hundreds of acres in the Townships.”

The State and BLM attribute the divergence in significant part to two differences
between the State’s 2007 Delineation Guidelines and BLM’s 2009 Survey Manual. First,
the State’s Guidelines generally place land below the OHWM if it is suitable only for
grazing (as opposed to suitable for growing an “ordinary agricultural crop”), while the
BLM Survey Manual would typically place such land above the OHWM.” Second, the

 

85 Iq. at Chapter 6.0 and Tables (showing differences with Corps’ Segment Maps); see
also North Dakota Industrial Commission Order No. 29129 at 4 (Sept. 27, 2018),
https://www.dmr.nd.gov/OrdinaryHighWaterMark/docs/or29129.pdf (last visited Mar.
23, 2020) (addressing comments that noted difference between Wenck Report and
Bartlett & West Study).

86 SOR at 18.

87 Reply Brief at 2; see also SOR at 7-12, 18.

88 See Decision at 2-3 (summarizing Federal caselaw and its application through the 2009
Survey Manual).

89 See supra note 62, and accompanying text.

80 See SOR at 8 (citing 2007 Delineation Guidelines § 3.5 and 2009 Survey Manual

§ 3-164); see also Decision at 4 (discussing differences in OHWM determination based on

195 IBLA 207
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 15 of 30

IBLA 2016-170

State’s Guidelines place all land which has predominantly wetland vegetative species
below the OHWM, while the BLM 2009 Survey Manual sets such land above the OHWM,
placing the OHWM water-ward to the point where the land has no terrestrial vegetative
species.®! Given these significant differences, the State is correct that BLM would have
committed error if it had improperly rejected the use of State law in determining the
OHWM.

But as discussed below, BLM did not err in deciding to apply Federal law rather
than the State’s 2007 Delineation Guidelines in making its OHWM determination.
Moreover, the conflict with State law was eliminated in 2017 with the enactment of
N.D.C.C. ch. 61-33.1, which retroactively adopted BLM’s determination as the conclusive
OHWM boundary for public domain lands. Thus, the Supplemental Plats comply with
both State and Federal law, and BLM committed no error in deciding to officially file
them.

A, Burden of Proof and Standard of Review

When challenging a BLM survey prior to its acceptance and official filing, an
appellant bears the burden to demonstrate, by a preponderance of the evidence, that the
surveyor erred in the methodology used or the results obtained, or by failing to adhere to
the Survey Manual.” The Board reviews BLM’s legal conclusions under a de novo
standard.® While the Board has the authority to review all aspects of BLM decisions de
novo, “ and thus may overturn erroneous surveys just like any other decisions made by

 

grazing); Bartlett & West Study, supra note 37, at 2 (“Areas below the OHWM may have
vegetation suitable for grazing but wetland vegetation capable of being grazed is not an
‘ordinary agricultural crop... .” (quoting State v. Mills, 592 N.W.2d at 594)).

°! Compare 2007 Delineation Guidelines § 2.1 with 2009 Survey Manual § 3-167; see also
SOR at 8 (discussing differences in vegetation tests); BLM November 2015
Memorandum, supra note 55, at unp. 3 (discussing differences); Bartlett & West Study,
supra note 37, at 2 (““[OHWM] means ‘that line below which the action of the water is
frequent enough either to prevent the growth of vegetation or to restrict its growth to
predominantly wetland species” (quoting N.D. Admin. Code, § 89-10-01-03 (2019))), 5
(“Areas identified below the OHWM that have greater than 50% wetland vegetation may
still have inclusions of upland vegetation or trees.”).

92 See Battle Creek Island Ranch, LLC, 194 IBLA 214, 232 (2019).

°3 See Davis Creek Mining Company, 194 IBLA 173, 188 (2019); Statoil USA E&P, Inc. v.
Office of Natural Resources Revenue, 185 IBLA 302, 313 (2015) (stating that the Board’s
review of legal questions is “unburdened by any prior interpretation of applicable law”
by the agency).

° See, e.g., U.S. Fish & Wildlife Service, 72 IBLA 218, 220-21 (1983).

195 IBLA 208
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 16 of 30

IBLA 2016-170

subordinates of the Secretary, the Board shows deference to the professional opinion of
BLM’s experts concerning matters within the realm of their expertise and that are
reasonable and supported by record evidence.”

B. BLM Properly Applied Federal Law to Determine the OHWM on Public Domain
Lands

The State’s argument concerning the choice of law is straightforward. The State
begins from the uncontested premise that it received at the time of statehood title to the
bed of the Missouri River through the Townships at issue under the Equal Footing
Doctrine, with the State/Federal property boundary being an ambulatory one defined by
the OHWM. The State has no quarrel with the original delineation of the OHWM at the
time of statehood,” but it asserts that Supreme Court precedent requires BLM to apply
state law in making the assessment of the post-statehood OHWM that existed in the
1950s.°”

For its position, the State primarily relies on Wilson v. Omaha Indian Tribe. In
Wilson, the dispute involved riparian Federal property along the Missouri River — land
held in trust by the United States for the Omaha Indian Tribe — that had never left
Federal ownership. The Court held that Federal law governs a title dispute over land
“with respect to which the United States has never yielded title or terminated its
interest,” but concluded that “state law should be borrowed as the federal rule of
decision” in deciding whether the riparian parcel at issue had been created by avulsion
or accretion (the title question hinged on the resolution of that issue).”

The Court decided to borrow state law based on its consideration of three factors:
“whether there is need for a nationally uniform body of law to apply in situations
comparable to this, whether application of state law would frustrate federal policy or
functions, and the impact a federal rule might have on existing relationships under state
law.” The Court found that each of these factors weighed in favor of applying state law

 

% See, e.g., State of Colorado, 187 IBLA 376, 391 (2016); Fred E. Payne, 159 IBLA 69, 77-
78 (2003); West Cow Creek Permittees v. BLM, 142 IBLA 224, 238 (1998).

% See Reply Brief at 3 (“The state’s original riverbed boundaries were delineated by
meander lines on the federal government’s original surveys. The state has no dispute
with where those meanders were drawn.”).

7 SOR at 7-12.

% 442. U.S. 653 (1979).

° Id. at 670, 673.

100 Td. at 672-73.

195 IBLA 209
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 17 of 30

IBLA 2016-170

to the “avulsive-accretion riddle”’™ at issue in the case, concluding that “the question of
land ownership within or adjacent to the river is best settled by reference to local law
even where Indian trust land, a creature of the federal law, is involved.”’”

In the present case, North Dakota asserts that the quotation above from Wilson “is
itself enough for the [Board] to overturn BLM’s decision” and require BLM to apply local
law.! To buttress its point, North Dakota cites judicial precedent that applies Wilson
and borrows state law to resolve title disputes involving riparian Federal property,'™ as
well as citing a Board decision that applies Wilson and borrows state law to decide an
avulsive-accretion issue involving Federal property.’ Because BLM unquestionably
applied Federal law, rather than State law, in determining the OHWM that existed in the
1950s, North Dakota asserts all of these precedents confirm that BLM erred, and BLM’s
decision to file the Supplemental Plats must be reversed.

To begin, we agree with the State that Federal law governs the determination of
the OHWM for riparian public domain lands that have remained in Federal ownership
since before statehood.’ North Dakota is also correct that Wilson requires us to assess
whether state law should be borrowed as the rule of decision under the three-factor
analysis set forth in that decision.*””

To determine whether BLM should have borrowed state law, it is useful to
examine how the Supreme Court evaluated the Wilson factors in determining to borrow
state law governing the doctrines of accretion and avulsion. With regard to the first
factor, the Court “perceive[d] no need for a uniform national rule to determine whether
changes in the course of a river affecting riparian land owned or possessed by the United
States . .. have been avulsive or accretive.”! The Court saw “little reason” why federal
interests should not be treated under the same state rules of property that apply to

 

101 Iq. at 673, 674.

102 Td. at 676.

103 SOR at 9 (920).

104 Tq. at 9 (citing, among other cases, United States v. Aranson, 696 F.2d 654, 658 (9th
Cir. 1983), and Devon Energy Prod. Co. v. Norton, 685 F. Supp. 2d 614, 621-22 (W.D. La.
2010)).

105 Iq at 9-10 (citing and discussing David A. Provinse, 89 IBLA 154, 158-59 (1985)).

106 SOR at 7 (citing, among other authorities, Hughes v. Washington, 389 U.S. 290, 290-
91 (1967)).

107 Td. at 7-9; Reply Brief at 5.

108 4AD U.S. at 673.

195 IBLA 210
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 18 of 30

IBLA 2016-170

private persons in the same area “as long as the applicable standard is applied
evenhandedly to particular disputes.”!°

The Court also relied on the evenhanded nature of state law in evaluating the
second factor. The Court concluded that the application of state law regarding accretion
and avulsion would not frustrate federal policy or functions since, under either a state or
federal rule, on some occasions the United States may lose some land but on others it
may gain, depending on the particular facts of the case.'? The Court noted that federal
courts will have jurisdiction to adjudicate Federal title disputes, so “[a]dequate means
are thus available to insure fair treatment of tribal and federal interests.”'™

Finally, the Court concluded that States have a “substantial interest” in having
state law resolve title controversies involving accretion and avulsion.’” The Court stated
that private landowners rely on state real property law when purchasing real property,
and there is “considerable merit in not having the reasonable expectations of these
private landowners upset by the vagaries of being located adjacent to or across from
Indian reservations or other property in which the United States has a substantial
interest.”!!* The Court found that “[b]orrowing state law will also avoid arriving at one
answer to the avulsive-accretion riddle in disputes involving Indians on one side and
possibly quite different answers with respect to neighboring land where non-Indians are
the disputants.”""

The Court therefore decided that each factor favored applying State law to the
question of whether the lands at issue had formed by accretion or avulsion, reciting the
“familiar doctrine” that “it is for the States to establish for themselves such rules of
property as they deem expedient with respect to the navigable waters within their
borders and the riparian lands adjacent to them.”’"> The Court concluded: “We . . . agree
with the Court of Appeals’ conclusion that federal law governed the substantive aspects
of the dispute, but find it in error for arriving at a federal standard, independent of state
law, to determine whether there had been an avulsion or an accretion.”1"*

The reasoning and holding in Wilson dealt with the doctrines of accretion and
avulsion, not the determination of the OHWM; accordingly, North Dakota overstates its

 

109 Td.

110 Td.

11 Iq. at 674.

112 Id.

113 Id.

114 Id.

115 Tg. at 675-76 (quoting Arkansas v. Tennessee, 246 U.S. 158, 176 (1918)).
116 Tq. at 678-79.

195 IBLA 211
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 19 of 30

IBLA 2016-170

precedential significance in arguing that Wilson answers the question as to whether state
law should be applied here. North Dakota assumes the Supreme Court's analysis under
each of the Wilson choice-of-law factors applies equally to post-statehood OHWM
determinations as to accretion and avulsion, but that assumption is unwarranted. In fact,
the factors weigh in favor of applying a uniform Federal standard in OHWM
determinations.

First, unlike the doctrines of accretion and avulsion, there is a need for a
nationwide rule for assessing the OHWM of United States property that has never left
Federal ownership. Without a uniform Federal OHWM rule, a state could increase the
acreage awarded to it under the Equal Footing Doctrine at any time simply by adopting a
more expansive interpretation of the OHWM than that found in Federal common law,
even without the parcel leaving Federal ownership and without any change in the
physical characteristics of the navigable waterbody. This acquisition of Federal property
through OHWM redefinition directly contradicts the Constitutional principle that only
Congress has the power to dispose of property of the United States’ and that the “laws
of the United States alone control the disposition of title to its lands.”’* Congress has
enacted no law that allows a state to take land or minerals from the United States by
crafting an expansive definition of OHWM and thereby increasing the acreage awarded
to it under the Equal Footing Doctrine. A consistent, uniform, nationwide definition of
the OHWM is thus critical to comply with Constitutional restrictions on the disposition of
Federal lands.

North Dakota argues that the Equal Footing Doctrine has no relevance because
the present case does not concern the location of the OHWM at the time of statehood but
rather concerns the location of the OHWM in the 1950s when Lake Sakakawea was
created.!"? North Dakota points out that the Supreme Court recognized in Oregon v.
Corvallis Sand & Gravel Co. that “[o]nce the equal-footing doctrine had vested title to the
riverbed in [the State] as of the time of its admission to the Union, the force of that
doctrine was spent; it did not operate after that date to determine what effect on titles
the movement of the river might have.””2° North Dakota asserts that after statehood
“subsequent questions of land title, such as ownership of land uncovered when a river

 

117 U.S. Const. art. IV, § 3.

118 United States v. Oregon, 295 U.S. 1, 27-28 (1935).

119 See Reply Brief at 3-4.

20 Tq at 4 (quoting Oregon v. Corvallis Sand & Gravel Co., 429 U.S. 363, 371 (1977).

195 IBLA 212
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 20 of 30

IBLA 2016-170

moves, are a matter of state law.”””! Therefore, asserts the State, “the equal footing
doctrine is irrelevant” to determining the OHWM after statehood.'”*

North Dakota’s reliance on Corvallis and its progeny is misplaced. As the Court in
Wilson and other later cases clarified, the holding in Corvallis addressed land that had
left Federal ownership, not land that had continuously remained owned by the United
States: “Wilson . .. made clear that Corvallis also does not apply ‘where the [United
States] Government has never parted with title and its interest in the property
continues.””}2* Here, we are concerned with the application of the State’s OHWM
definition to retained public domain lands, so the Corvallis holding is not applicable.

But more fundamentally, the “spent force” of the Equal Footing Doctrine actually
highlights the flaw with North Dakota’s position — the State is implicitly relying on the
Doctrine as its source of authority for applying the State’s definition of the OHWM to
public domain lands and thereby expand its acreage as compared to the Federal
definition. The State has pointed to no other doctrine, statute or grant of authority that
would allow it to acquire title to Federally-owned riparian public domain land. But the
Equal Footing Doctrine does not give the State this authority. The Doctrine simply
ensures that “a newly admitted State receives absolute title to beds of navigable waters
within the State’s boundaries from high watermark to high watermark.” This
Constitutionally required grant of property to a new state is determined by applying
Federal law at the time of statehood, with both navigability and the OHWM being
determined by application of Federal common law rules.’”° As Corvallis emphasized, this
grant of property is all the Equal Footing Doctrine did — its force was spent. It does not

 

121 Reply Brief at 4 (quoting United States v. 32.42 Acres of Land, 683 F.3d 1030, 1036
(9th Cir. 2012) (citing Corvallis, 429 U.S. at 370-71)); see also Cinque Bambini
Partnership v. State, 491 So.2d 508, 519 (Miss. 1986), aff'd sub nom., 484 U.S. 469
(1988) (“[w]hether the operation of the forces of nature could thereafter [following
statehood] add to or subtract from the properties so held by the State is a matter wholly
governed by state law”).

122 Reply Brief at 4.

123 Cql. ex rel. State Lands Comm’n v. United States, 457 U.S. 273, 282 (1982) (quoting
Wilson, 442 U.S. at 670).

124 Reep v. State, 841 N.W.2d 664, 671 (N.D. 2013).

125 See Corvallis, 429 U.S. at 370-71 (stating that Federal law fixes “the initial boundary
line between fast lands and the riverbeds at the time of a State’s admission to the
Union”); PPL Montana, LLC, 565 U.S. at 591 (explaining that it follows from the
Constitutional basis of the equal footing doctrine that “any ensuing questions of
navigability for determining state riverbed title are governed by federal law”).

195 IBLA 213
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 21 of 30

IBLA 2016-170

provide the State implied authority post-statehood to acquire additional Federal lands by
redefining the tests for either the OHWM or navigability.’”°

In other words, the Equal Footing Doctrine is relevant to show the limitations
placed on both the State and Federal governments after statehood in affecting the land
title of the other: after statehood, neither government’s land is subject to defeasance by
the other because of the Doctrine. The Doctrine provided the State with riverbed title at
statehood, but it provided no continuing authority to acquire additional Federal land by
an expansive OHWM definition that would apply regardless of whether any physical
changes had occurred to the river channel. To avoid unauthorized land acquisitions and
ensure equal treatment of all States, a uniformly applied OHWM definition is needed for
the State/Federal boundary of riparian public domain land.

Turning to the second Wilson factor, the imposition of individual state standards
for determining the OHWM would frustrate a range of Federal policies and functions.
Foremost, as discussed above, it would effectively allow States to acquire Federal land
without Congressional authorization simply by adopting an expansive OHWM definition,
even without any physical changes occurring to any waterbody. The resulting boundary
changes (which could happen whenever a State chose to adopt a new OHWM definition)
would necessarily disrupt existing leases and permits issued by the United States on the
impacted public domain lands.

Of importance, this frustration of Federal functions would not be the coincidental
result of a neutral, evenhanded State rule that “operates without particular favor or
detriment” to the United States. !2” Unlike the doctrines of accretion and avulsion,
applying a State defined OHWM is not evenhanded in its effect because the State always
wins. While facially the State OHWM standards would apply equally to all riparian
landowners, the State would benefit almost exclusively as the owner of the bed of
navigable waterways. The OHWM definition has no meaningful impact on riparian
landowners along nonnavigable waterbodies since they hold title below the OHWM to
the center of the waterbody.’ Thus, a redefined OHWM standard such as North
Dakota’s would apply to expand the State’s holdings virtually exclusively. True, private
riparian landowners would be negatively impacted along with the Federal government,

 

126 See PPL, Montana, LLC, 565 U.S. at 604-05 (holding that Montana could not assert
riverbed title and “enlarge what actually passed to the State” based on a state-law
retroactive definition of navigability (quoting Brewer-Elliott Oil & Gas Co. v. United States,
260 U.S. 77, 88 (1922))).

127 See United States v. Hess, 348 F.3d 1237, 1246 (10th Cir. 2003) (discussing and

applying Wilson factors).
128 See Amoco Oil Co. v. State Highway Dep't, 262 N.W.2d 726, 728 (N.D. 1978).

195 IBLA 214
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 22 of 30

IBLA 2016-170

but the fact that the State has stacked the deck against all other landowners does not
make the rule evenhanded or less detrimental to the Federal government’s interests. In
sum, North Dakota’s revised OHWM guidelines at issue here are not neutral but rather
weighted to ensure that the State is accorded the maximum amount of land along a
navigable river, at the expense of the United States and any other riparian landowner,
and thereby frustrate Federal functions.”

Finally, with regard to the impact a federal rule might have on existing
relationships, it would not negatively affect private landowners or implicate a
substantial, nonpecuniary interest of the State. Because the Federal OHWM definition
would only be applied by BLM when delineating the boundary between Federal public
domain uplands and State riverbed land, it would not result in having “the reasonable
expectations of . . . private landowners upset by the vagaries of being located adjacent to
_.. property in which the United States has a substantial interest.”"°° Whether or not
Federal law applied to the public domain riparian boundary, an adjacent private
property holder would have its riparian boundary line with the State determined by state
law, resulting in no impact to existing private property rights.

In summary, each of the Wilson factors weighs in favor of applying a uniform
Federal rule to determining the OHWM of retained Federal public domain land along
navigable waterways. In the Court’s subsequent California decision, it noted as a final
factor in favor of applying Federal law that “this is not a case in which federal common
law must be created,”1*! The same observation applies here. The United States has
determined the OHWM along navigable waterways for over a hundred years applying
Federal standards, with patents being issued and land being purchased on the basis of
those determinations.8? While the State certainly can manage its submerged lands as it

 

129 See also United States v. Little Lake Misere Land Co., 412 U.S. 580, 595-96 (1973)
(“[E]ven assuming in general terms the appropriateness of ‘borrowing’ state law, specific
aberrant or hostile state rules do not provide appropriate standards for federal law.”).
Central Pines Land Co. v. United States, 274 F.3d 881, 890 (5th Cir. 2001), cert. denied,
537 U.S. 822 (2002) (“Refusing to apply state law is appropriate when national
uniformity is required, as well as when state law conflicts with federal interests.”).

130 Wilson v. Omaha Indian Tribe, 442 U.S. at 674.

131 California ex. Rel. State Lands Comm’n, 457 U.S. at 284 (discussing why state law
would not be borrowed to adjudicate title disputes over relictions to oceanfront land
where title rests with or is derived from the Federal Government).

132 Gf id. (“For over 100 years it has been settled under federal law that the right to
future accretions is an inherent and essential attribute of the littoral or riparian owner.”).

195 IBLA 215
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 23 of 30

IBLA 2016-170

wishes, 3 and can subject uplands that pass out of Federal ownership to the OHWM
definition it has chosen, that power does not extend to the de facto acquisition of
retained public domain land by a retroactive expansive definition of the OHWM that
applies regardless of whether physical changes occurred to the Missouri River since
statehood. 14 Federal law applies to BLM’s determination of the OHWM along retained
Federal riparian property, and state law should not be borrowed.

None of the post-Wilson cases cited by the State suggests a different conclusion. **>
No case has held that a state’s definition of the OHWM should be applied to Federal
public domain land. Some cases follow Wilson in applying state law to adjudicate the
legal consequences of physical changes to navigable waterbodies caused by processes
such as accretion, erosion, reliction, or avulsion. The Board’s decision in David A.
Provinse™ is a good example. The issues in Provinse, as they were in Wilson, concerned
the doctrines of accretion and avulsion as applied to Federal land along a navigable
river. The Board followed Wilson and applied North Dakota law governing avulsion and
accretion to adjudicate the issues."*’ Our decision had no detailed discussion of the three
Wilson factors, only noting that “the same factors [as in Wilson] are present in the case at
issue, i.e. a navigable stream where the riparian lands do not involve an interstate
boundary.”"* Thus, neither the holding nor the reasoning in Provinse suggests that State
law should also be applied to the determination of the OHWM on public domain land.

Similarly, the two judicial cases cited by the State that involved Federal riparian
land were both instances where the underlying issues involved accretion or reliction, and
the courts followed Wilson in applying State law to adjudicate the legal effect of these
physical changes to the land.'*° Neither case addressed the OHWM or provided reasoning
that would apply to the OHWM.

 

133 See, e.g., Montana v. United States, 450 U.S. 544, 551 (1981) (“After a State enters the
Union, title to the land [under navigable waters] is governed by state law.”).

134 Accord 2009 Survey Manual, supra note 9, at § 3-172 (“Individual States may develop
their own rules for determination of their own boundaries as against private owners but
such State laws cannot generally act to reduce Federally owned areas or otherwise alter
the boundaries of Federal land.”).

135 See SOR at 9-12.

136 89 IBLA 154 (1985).

137 Id. at 159 (“We.. . conclude, based on Wilson v. Omaha Indian Tribe, that state law
should be applied here.”).

138 Id.

139 United States v. Aranson, 696 F.2d at 658 (applying state law on accretion because the
Wilson “holding governs this case”); Devon Energy Production Co. L.P. v. Norton, 685 F.
Supp. 2d at 621-22 (applying state law on reliction based on Wilson factors).

195 IBLA 216
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 24 of 30

IBLA 2016-170

North Dakota also cites two Tenth Circuit cases for the proposition that “[s]tate
law is commonly adopted in other kinds of disputes involving federal property
interests.”!“° But state law is also not adopted in many circumstances,’ and the State’s
general proposition does not mean state law should be applied here. Neither case it cites
concerns watercourses or riparian property — Southern Utah Wilderness Alliance applies
state law in interpreting a Federal statute granting rights-of-way across public lands and
Hess applies state law in construing the meaning of a mineral reservation contained in an
exchange patent issued under the Indian Reorganization Act.’” The discussion of the
Wilson factors in these cases is simply not germane to the very different factual and legal
circumstances presented in this appeal, and the cases provide no reasoning that would
justify applying the State’s definition of the OHWM to public domain lands.

Finally, the State attempts to create a new choice-of-law test by arguing that BLM
“must show a ‘compelling need’ to reject state law.” No such test exists. The Supreme
Court did not create a “compelling need” rejection test in Wilson, and even the quoted
Tenth Circuit decision did not apply such a test but instead discussed the Wilson factors
and used the “compelling need” phrase merely in summarizing its conclusion: “Seeing no
compelling need for the development of a federal common law concerning the
construction of reservations of mineral rights in instruments effecting land exchanges,
we conclude that here, as in Wilson, the content of federal law should be determined by
reference to state law.” "4 In any event, even if the test existed, it would be met in this
instance for the reasons discussed earlier. There is a compelling need for a Federal
OHWM definition to be applied uniformly to riparian public domain land to avoid

 

140 SOR at 9 (citing Southern Utah Wilderness Alliance v. BLM, 425 F.3d 735, 766-67
(10th Cir. 2005), and United States ex rel. Southern Ute Indian Tribe v. Hess, 348 F.3d
1237, 1243 (10th Cir. 2003)).

141 See, e.g., Little Lake Misere Land Co., 412 U.S. at 604 (refusing to apply state law to
dispute concerning Federal mineral rights); Cal. ex rel. State Lands Comm'n, 457 U.S. at
283-84 (refusing to borrow state law as the rule of decision for title dispute involving
effect of reliction on Federally owned coastal uplands); California ex rel. State Lands
Com. v. United States, 805 F.2d 857, 861-64 (9th Cir. 1986), cert. denied, 484 U.S. 816
(1987) (refusing to apply state law to dispute involving reliction of Federally owned
property adjoining inland lake).

142 See Southern Utah Wilderness Alliance, 425 F.3d at 768 (borrowing state law “in
determining what is required for acceptance of a right of way under the statute”); Hess,
348 F.3d at 1243 (borrowing state law to construe “reservations of mineral rights in
instruments effecting land exchanges”).

143 SOR at 11 (quoting United States v. Hess, 194 F.3d 1164, 1173 (10th Cir. 1999)).

14 Hess, 194 F.3d at 1173.

195 IBLA 217
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 25 of 30

IBLA 2016-170

unauthorized acquisition of Federal land and prevent the frustration of Congressionally-
mandated Federal land management duties. Therefore, BLM committed no error in
applying Federal law to create its Supplemental Plats.

C. Even if State Law Applied, North Dakota Has Not Shown that BLM Erred

Although we have concluded that BLM committed no error in applying Federal
law when developing the Supplemental Plats, we alternatively conclude that BLM also
complied with State law as it was retroactively amended in 2017. Because the North
Dakota Supreme Court is considering a challenge to the constitutionality of the statute
under the North Dakota Constitution,“° we make this an alternative holding and
emphasize that BLM did not err even if the statute is found to be invalid.

As discussed earlier, North Dakota state law was amended in 2017 to accept
BLM’s determination of the OHWM of the historical Missouri riverbed channel with
respect to retained public domain land:

[T]he ordinary high water mark of the historical Missouri riverbed channel
abutting nonpatented public domain lands owned by the United States must
be determined by the branch of cadastral study of the United States bureau
of land management in accordance with federal law.""**!

The statute also provides that “[t]he high water mark determination under this Act is
retroactive and applies to all oil and gas wells spud after January 1, 2006, for purposes
of oil and gas mineral and royalty ownership.”'*”

Under the terms of these provisions, State law adopts BLM’s determination of the
OHWM of the riverbed channel for unpatented public domain land such as the tracts at
issue here. The Supplemental Plats thus fully comply with existing State law.

In reaching this conclusion, we find no basis to conclude that the North Dakota
legislature intended to borrow state law as the federal rule of decision when it provided
that BLM’s determination must be made “in accordance with federal law.”'* The North
Dakota Supreme Court has stated that “[wJhen the Legislature does not define a phrase,
we must give words in a statute their plain, ordinary and commonly understood
meaning.”“? That commonly understood meaning presumes that Federal law differs

 

145 Sorum y. State of North Dakota, ND Docket No. 20190203 (filed June 27, 2019).
146 N_D.C.C. § 61-33.1-06.

147 9017 N.D. Sess. Laws ch. 426, § 4 (eff. Apr. 21, 2017).

148 NLD.C.C. § 61-33.1-06.

149 Cartwright v. Tong, 896 N.W.2d 638, 644 (2017) (citing N.D.C.C. § 1-02-02).

195 IBLA 218
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 26 of 30

IBLA 2016-170

from State law, and that BLM would make its determination in accordance with that
distinct Federal law.

In addition, we have found nothing in the statute’s legislative history that would
suggest the legislature intended for State law to be borrowed. To the contrary, in
commenting on the amendment that created § 61-33.1-06, the State’s Commissioner of
University and School Lands lamented that it would make BLM’s determination under
Federal law conclusive even if State law would place the land below the OHWM:

The proposed Amendment defers to the federal Bureau of Land Management
(BLM) regarding ownership of public domain land, even if those lands fall
within or beneath the historical OHWM.

The Committee should know that this is not established case law as some
have suggested. The State has argued that it, not the federal government,
defines sovereign ownership. The State is litigating this issue with an
administrative appeal with the Department of the Interior Board of Land
Appeals and filed pleadings in 2016. The State[] has argued that its
definitions of Rivers apply, not the federal standard.

The Amendment will simply defer the ownership decision to the BLM and
relinquish thousands of mineral[] acres from state to federal control,!5°

As this quote illustrates, the Commissioner understood the provision to mean that the
Federal definition of the OHWM would be applied by BLM in making its determination.
In sum, the language and legislative history of N.D.C.C. § 61-33.1-06 confirm that it
means that State law adopts the BLM’s Federal law determination of the OHWM for
nonpatented public domain parcels underlying Lake Sakakawea. Thus, the Supplemental
Plats fully conform to existing State law, and on this alternative basis we also affirm
BLM’s decision to officially file the Supplemental Plats.

 

159 Wemorandum from Lance Gaebe, Comm’r of Univ. & School Lands, to House Energy
and Natural Resources Subcommittee Chairman Keiser and Members at unp. 2 (Mar. 24,
2017), https://www.legis.nd.gov/files/resource/65-201 7/library/sb2134.pdf (page 586)
(last visited Mar. 23, 2020).

195 IBLA 219
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 27 of 30

IBLA 2016-170

D. North Dakota Has Not Alleged or Shown “Non-Choice-of-Law” Errors with
BLM’s Decision to File the Supplemental Plats

North Dakota emphasizes in both its statement of reasons and reply brief that it is
alleging error solely based on BLM’s choice of law.?>! Consistent with this position, North
Dakota argues that BLM’s criticism of the State’s Bartlett & West Study is irrelevant: “It is
not necessary to assess and respond to these arguments [concerning the Bartlett & West
Study] because the essential issue, choice of law, has been addressed. Because state law
applies, it does not matter what standards, criteria, guidelines, etc., were applied by the
BLM and why it thinks they result in a superior product.”?°?

Despite disclaiming any relevancy to BLM’s critique, North Dakota then attempts
to rebut BLM’s criticisms and defend the Bartlett & West Study.*** But the State
concludes its defense by once again asserting that the issue is irrelevant: “The BLM
misses the point in. . . attacking Bartlett & West. The issue is whether the BLM
conducted the surveys and prepared the plats under appropriate law.”’**

We largely agree with the State’s relevancy point. In its Reply, North Dakota
reiterates that the Bartlett & West Study “is not at issue in this appeal... . [T]he state
does not assert the BLM must accept the state’s 2011 [Bartlett & West] study.”+°> The
State thus unambiguously does not assert error based on BLM’s criticism of the Bartlett &
West Study (even though it disagrees with BLM’s criticism). And even if the State had
asserted error on that basis, the validity of BLM’s criticisms would still be irrelevant given
that BLM properly rejected the Bartlett & West Study, regardless of its other merits,
because it applied State rather than Federal law. Accordingly, we affirm BLM on the
choice-of-law bases discussed above and do not opine on whether BLM’s criticism of
Bartlett & West is otherwise justified.

 

151 SOR at 7 (stating the issue as “being whether it was proper for BLM to apply federal
law, and reject state law, in identifying the historical OHWM on public domain land
bordering the Missouri River”); Reply Brief at 2 (“[T]he issue on appeal is whether
federal law required that the BLM borrow and apply North Dakota law in delineating the
OWHM, and having failed to do so, whether the BLM may formally file the plats.”).

182 Id. at 12.

183 Tq. at 13-18.

154 Td. at 18.

155 Reply Brief at 7.

195 IBLA 220

 
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 28 of 30

IBLA 2016-170

For the same relevancy reason, we do not address BLM’s contention,’®° or the
State’s denial,” that North Dakota participated in and even supported the Corps’ 1952
delineation of OHWMs along the river. Even if the State previously endorsed the Corps’
work, that fact is not relevant to the choice-of-law issue presented by this appeal.
Accordingly, we have attributed no probative value to BLM’s intimations regarding North
Dakota’s support for the Corps’ OHWM delineation.

However, the State makes one contention in defending Bartlett & West that
should be addressed. The State alleges that BLM’s reliance on the Corps’ Segment Maps
is unjustified because the surveyors in 1952 were not instructed to delineate the OHWM
but instead instructed to do “the minimum work necessary” to identify the “approximate
position” of public domain tracts."** The State opines that these “are not the kind of
‘nstructions that instill confidence in determining property boundaries.”'”

But the record shows that BLM addressed this and similar concerns in deciding
whether to adopt the riverbank delineation in the Segment Maps as the OHWM
determination. BLM observed that the 1952 Special Instructions directed BLM’s cadastral
surveyors to determine whether the public domain lands along the river were “in
existence above mean high water at the present time,”'°° which BLM noted was the
“same location as the OHWM.”!*! BLM then verified that the 1952 OHWM determination
by BLM’s cadastral surveyors was carried over to the banks of the river depicted in the
Corps’ Segment Maps.*”

In addition, BLM “performed a quality check” to ensure the Segment Maps
accurately reflected the OHWM at the time." BLM did so by comparing the Segment
Maps with aerial photographs and topographic maps of the Missouri River, created as
close to the time of the 1952 field investigations as possible, noting whether there were
any differences between the riverbanks shown in the Segment Maps and aerial evidence

 

156 See Decision at 8; Answer at 5, n.2.

187 See SOR at 16-17.

158 Tq. at 13 (quoting the 1952 Special Instructions, supra note 31, at 5).

159 Id.

160 1952 Special Instructions, supra note 31, at 2.

161 See BLM November 2015 Memorandum, supra note 55, at unp. 7 (“[The 1952 Special
Instructions directed the BLM cadastral surveyors] to use the mean high water (same
location as the OHWM) in their determinations... .”).

162 See id, (““[T]he Segment Map banks were found to coincide with the Cadastral
Engineers OHWM determinations.”).

163 Td.

195 IBLA 221

 
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 29 of 30

IBLA 2016-170

of the OHWMs. BLM concluded that the 1952 Segment Maps depicted the historic
OHWM in the Townships:

[A]fter studying all known historical aerial photography (1939, 1943, 1949,
1951, 1952, 1958) and topo[graphic] maps (1933 soil survey, 1943 topo)
and comparing them to the [Corps] Segment Maps, the banks shown on the
[Corps] Segment Maps coincide with where the federal definition [of] the
OHWM is located. This determination includes studying vegetation,
improvements, agricultural uses, former banks and other conditions evident
on the aerial photos."

BLM found “[mlJiniscule differences” between the OHWMs derived from the Segment
Maps and the aerial photographs but concluded they were due to differences between
the dates of the field investigations and the dates of the aerial photographs that merely
reflected the movement of the river.*®

Given BLM’s description of its review process to ensure the Corps’ Segment Maps
reflected the OHWM in 1952, we conclude that the State has failed to show any error in
BLM’s reliance on the Segment Maps in preparing the Supplemental Plats. Therefore,
North Dakota has failed to establish, by a preponderance of the evidence, any error in
BLM’s Decision to file the Supplemental Plats.

 

164 See 2014 BLM Letter to State Commissioner, supra note 4, at 2 (“The river location on
the [Corps] maps was delineated in conjunction with BLM’s Cadastral Survey in the
1950’s and has been verified using aerial photography for each individual township prior
to being accepted and utilized in the Supplemental Plats.”).

165 BLM November 2015 Memorandum, supra note 55, at unp. 6. The aerial photographs
and topographic maps are found on two DVDs in the administrative record (AR, Record
#10).

166 Decision at 9.

195 IBLA 222
Case 1:20-cv-00185-DMT-CRH Document 1-1 Filed 10/09/20 Page 30 of 30

IBLA 2016-170
CONCLUSION

For the reasons discussed above, North Dakota has failed to show that BLM erred
in dismissing its protest and officially filing the Supplemental Plats. BLM properly
applied Federal law, rather than State law, in making its OHWM determination.
Accordingly, pursuant to the authority delegated to the Board of Land Appeals by the
Secretary of the Interior,’ we affirm BLM’s Decision to officially file the Supplemental

Plats.

Digitally signed by KEVIN
KEVIN HAUGRUD
HAUGRUD _ Dats: 2020.03.25 09:28:08

K. Jack Haugrud
Administrative Judge

 

 

J concur:
Digitally signed by SILVIA
SILVIA IDZIOREK
| DZI OREK Date: 2020.03.28 09:39:04
Silvia Riechel Idziorek

Acting Chief Administrative Judge _

 

167 43 C.F.R. § 4.1 (2019).

195 IBLA 223
